DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered.
Applicant’s arguments and amendments to the claims filed on August 21, 2020 have been received and entered. Claims 1, 13, 21-22 have been amended, while claims 5 and 17 have been canceled. Claims 23-26 are newly added that are generally directed to elected invention. 
Claims 1-4, 6-16, 18-26 are under consideration. 

Priority
Instant application is a continuation of US application no 14485472. Filed on March 13, 2013, which is continuation of PCT/US2013/031002, filed on 03/13/2013 which claims benefit of US provisional application no 61/610,416, filed on 03/13/2012. 

Claim Objections
Claims 9, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New-Claim Rejections - 35 USC § 103 –necessitated by amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 6, 10-16,  18, 25 and 26  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clackson (US patent no. 6506379, dated 01/14/2003, art of record) as evidence by NCBI accession no CV110986/ BF118061, dated Jan. 2011), Chen et al (Proc. Natl. . 
With respect to claims 1, 13-14, Clackson discloses a complex of FRB: rapamycin: FKBP12 which acts as a biological switch to regulate transcription process in a cell. Clackson teaches a nucleic acid encoding a fusion of FKBP and FRB to receptor tyrosine kinase cytoplasmic domain (see example 8), wherein the nucleic acid construct may be incorporated into vectors designed for integration into the host cells' chromosomes. The constructs may be integrated and packaged into non-replicating, defective viral genomes like Adenovirus (see col. 31, lines 53-56). The art teaches FKBP/FRB domains can be placed either C-terminal or NH2-terminal to the cytoplasmic domain of the receptor tyrosine kinase. The vectors are constructed such that (i) the cytoplasmic domain of a given receptor is fused to both FKBP and FRB (for e.g., EGFR cytoplasmic domain fused to either FKBP or FRB) or (ii) can be constructed such that cytoplasmic domains of two different receptors are fused to FKBP and FRB (for e.g., EGFR cytoplasmic domain fused to FKBP and erbB-2 cytoplasmic domain fused to FRB). In the former case (i) addition of the drug, rapamycin, will induce the formation of homodimers (e.g., EGFR/EGFR) while, in the latter (ii) addition of the drug will induce heterodimer (e.g., EGFR/erbB-2, capable of binding to tumor cells) and result in activation of the signal transduction cascade (see example 8, col. 89, lines 25-55) (limitation of claim 1, 2, 14-16). 
It is further disclosed that the FKNP protein is human FKBP protein12 protein (see col.9, lines 57-60) (limitation of claims 10 and 11).   
	 With respect to claims, 1, 6, 18 and 20, Clackson discloses 89 amino acid region essentially corresponding to the minimal ` FRB` domain as necessary and sufficient for FKBP-rapamycin binding (see col. 51, lines 5-10). Chen provided guidance with respect to the protein identified as FRB domain within the C-terminal 730 aa of the protein. Further analysis utilizing an in vitro transcription/translation system shows minimal binding domain to a fragment composed of only 90 aa, residues 2025-2114 (see page 4950, col. 2, para. 1). NCBI accession no that is at least 98% identical to SEQ ID NO: 69 encodes FRB and Herman provide the relevant sequence comprising of FKBP (SEQ IDNO: 11). Clackson discloses FRB protein comprises a mutant FRB domain including FRB peptide sequence but bearing amino acid substitutions for one of more of the residues Tyr2038, Phe2039, Thr2098, Gln2099, Trp2101 and Asp2102. 
Regarding claims 12-13, Clackson teaches that the nucleic acid encoding a fusion of FKBP and FRB to receptor tyrosine kinase cytoplasmic domain may be incorporated in the adenoviral vector (see col. 31, line 56). Clackson differs from claimed invention by not explicitly disclosing FRB and FKBP from the adenovirus genome by co-translationally expressing it from the fiber transcript. 
	Belousova et al provide motivation to improve the adenoviral vector system using tropism-modified or targeted Ad5 as a way to improve the efficiency and selectivity of Ad vectors by circumventing their dependency on CAR expression by a target cell (see page 8622, col. 1, para. 1).  Belousova et al teach a recombinant nucleic acid encoding a capsid fiber protein- polypeptide inserts of incrementally increasing lengths to develop viral vectors capable of tissue-specific gene delivery (abstract). It is further disclosed that HI loop of the fiber knob domain as a preferred site for the incorporation of targeting ligands and hypothesized that the structural properties of this loop would allow for the insertion of a wide variety of ligands, including large polypeptide molecules. Belousova et al disclose generation of 8 different adenoviral 5 vector Ad5LucNNRGD vector incorporating within the H1 loops of the fiber cloned between codon Thr546 and Pro547 of the Ad5 fiber gene insert ranging in size from 13-83 amino acid residue without any significant reduction in key properties of virion (see page 8624, col. 1, para. 1, figure 4, page 8629, col. 1, para. 2) (limitation of claims 25 and 26). Belousova continue to teach increasing the size of the HI loop, “we have shown that heterologous protein sequences of over 100 amino acid (aa) residues can be configured into Ad5 fiber” (see page 8622, col. 2, para. 1).  
	Fang et al vector cassette encoding a single open reading frame (ORF) for the DC101 monoclonal antibody (mAb) in which mAb heavy and light chains are linked by a furin cleavage site and the 2A sequence. It is further disclosed that two distinct polypeptides in equimolar amount is produced (see fig. 1, page 1156, col. 2, para. 5). 
	Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the adenoviral vector comprising recombinant nucleic acid disclosed in Clackson by incorporating the minimal FRB` domain (~90aa) in the H1 loops of the fiber between codon Thr546 and Pro547 of the Ad5 fiber gene without any dramatic KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


Claim 1, 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clackson (US patent no. 6506379, dated 01/14/2003, art of record) as evidence by NCBI accession no CV110986/ BF118061, dated Jan. 2011) ),  Chen et al (Proc. Natl. Acad. Sci. USA, 1995, 4947-4951),  Herman et al (EP1413586, 04/28/2004, see sequence search report), and Belousova et al (Journal of Virology, 2002, 8621,-8631, IDS), and Fang et al (Molecular Therapy , 2007, vol. 15 no. 6, 1153–1159, IDS) and further in view of Galsgow et al (PLoS One, 2009, 4, 12, e8355, 1-12) and Behar, G., et al., (FEBS Journal, 276(14): p. 3881-3893 (2009). 
The teaching of Clackson, accession no, Herman, Belousova and Fang et al have been described above and relied in same manner here. While combination of reference teach recombinant nucleic acid encoding an adapter system comprising a fiber-FRB capsid protein and 
Galsgow et al teach producing scFv targeted adenoviral vectors that retains the native secretory biosynthetic pathway of standard available ‘‘off the shelf’’ scFv molecules. Galsgow et al disclose genetic tagging of the adenoviral capsid and the scFv with synthetic leucine zipper-like dimerization domains that provide high affinity, selective interaction between adenoviral particles and the scFv following lysis of the producer cells (see page 2, col. 1, para. 2). Galsgow et al disclose the configuration of heterodimeric zipper domains, wherein one zipper domain is genetically incorporated onto the C-terminus of the knobless 566FF fiber, and its counterpart is fused to the N-terminus of a recombinant scFv molecule (see figure 1b). Galsgow et al differ from claimed invention by not disclosing that the antibody is single domain antibody. 
Behar et al disclose advantage of using single domain antibody in place of scFv because these minimal antibody domains exhibit affinities similar to those of conventional mAbs and are also capable of binding small molecules as haptens. It is disclosed that they often use complementarity determining region (CDR) 3 longer than the one of VH domains, which allow them to bind otherwise difficult-to-reach epitopes within the cavities on the antigen surface. It is further disclosed that the single-domain nature of VHH permits the amplification and subsequent straightforward cloning of the corresponding genes, without requiring an artificial linker peptide (as for single-chain Fv fragments) or bi-cistronic constructs (as for Fab fragments). This feature allows direct cloning of large sdAb repertoires, without the need to be concerned by the usual disruption of VH⁄VL pairing faced when generating scFv and Fab fragment libraries (see page 3882, col. 1, para. 1). Behar disclose amino acid sequence of CEA-specific single domain antibody (see figure 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Clackson, Belousova, Fang with Galsgow and Behar to modify the recombinant nucleic acid of Clackson, Belousova, Fang by using a single domain VHH antibody as disclosed by Behar as targeting protein for fusion to FKBP within the H1 loops of the fiber insert, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use a single domain VHH antibody as targeting protein  because VHHs are stable and do not require post-KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).



	Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clackson (US patent no. 6506379, dated 01/14/2003, art of record) as evidence by NCBI accession no CV110986/ BF118061, dated Jan. 2011), Chen et al (Proc. Natl. Acad. Sci. USA, 1995, 4947-4951),   Herman et al (EP1413586, 04/28/2004, see sequence search report), Belousova et al (Journal of Virology, 2002, 8621,-8631, IDS), and Fang et al (Molecular Therapy , 2007, vol. 15 no. 6, 1153–1159, IDS) and further in view of Hawkins et al (Gene Therapy (2001) 8, 1142–1148). 
	The teaching of Clackson, accession no, Chen,  Herman, Belousova and Fang et al have been described above and relied in same manner here. While combination of reference teach recombinant nucleic acid encoding an adapter system comprising a fiber-FRB capsid protein and FKBP-retargeting ligands fused proteins, wherein FRB and FKBP are dimerizing agent binders but differ from claimed invention by not explicitly disclosing ligand-dimerizing agent binder conjugate is encoded by the E3B transcript of the adenovirus genome.
	Prior to instant invention, it was generally known that genes in the E3 transcription unit of adenovirus were dispensable for virus replication in cell culture. For instance, Hawkin et al teach replacing the non-essential E3 region transcription unit as a target site for transgene insertions that utilizes the endogenous expression machinery of the E3 region (promoter, splicing,  polyA)  to efficiently express the inserted transgene  (see abstract). Specifically, Hawkins show replacing the three E3B genes, RIDa/b and 14.7 K, with the cytokine mTNF resulting in virally expressed mTNF that is properly processed (See figure 2c and d).
	Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the adenoviral vector comprising recombinant that utilizes the endogenous expression machinery of the E3 region to efficiently express the inserted transgene   (supra).  One of skill in the art would have been expected to have a reasonable expectation of success in because prior art successfully reported (i) incorporating ~100 amino acid within the H1 loops of the fiber without any significant reduction in key properties of virion as in Belousova, and (ii) replacing the three E3B genes, RIDa/b and 14.7 K, with the another transgene resulting in virally expressed gene expression that is properly processed. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

	Claim 1, 8, 13, 20, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clackson (US patent no. 6506379, dated 01/14/2003, art of record) as evidence by NCBI accession no CV110986/ BF118061, dated Jan. 2011), Chen et al (Proc. Natl. Acad. Sci. USA, 1995, 4947-4951, IDS),   Herman et al (EP1413586, 04/28/2004, see sequence search report), Belousova et al (Journal of Virology, 2002, 8621,-8631, IDS), and Fang et al (Molecular Therapy , 2007, vol. 15 no. 6, 1153–1159, IDS) and further in view of Bayle et al (Chemistry & Biology, 2006 13, 99–107).
	The teaching of Clackson, accession no, Herman, Belousova and Fang et al have been described above and relied in same manner here. While combination of reference teach 546 and Pro547 of the Ad5 fiber gene insert ranging in size from 13-83 amino acid residue without any significant reduction in key properties of virion (see page 8624, col. 1, para. 1, figure 4,  page 8629, col. 1, para. 2). Belousova continue to teach increasing the size of the HI loop, “we have shown that heterologous protein sequences of over 100 amino acid (aa) residues can be configured into Ad5 fiber” (see page 8622, col. 2, para. 1).  The combination of reference differ from claimed invention by not disclosing but differ from claimed invention by not disclosing that the FRB domain mutation is T2098L. 
	Bayle et al cure the deficiency by disclosing a number of mutant FRB domain including mTOR mutation T2098L. It is disclosed that AP21967 (C16-iRap) does not interact efficiently with wild-type Frb (KTW) (See page 102, col. 2, para), but is more efficient with a mutant FRB domain (mTOR mutation T2098L (see page 103, para. 1). 
	Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the adenoviral vector comprising recombinant nucleic acid disclosed in Clackson by incorporating the minimal mutant FRB` domain as suggested by Bayle in the H1 loops of the Ad5 fiber gene between codon Thr546 and Pro547 without any dramatic reduction in key properties of virion as suggested by Belousova, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It would be further obvious to one of ordinary skill in the art to place FKBP sequence placed downstream of the fiber coding sequence following an inserted furin-2a sequence and an auto-cleavage site as described in Fang to produce two distinct polypeptides in equimolar amount; the FRB-Fiber molecule on its C-terminus, and the FKBP protein on its N-terminus, with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify the adenoviral vector in order to improve the efficiency across cells type as suggested by Belousova.  One of skill in the art would have been expected to have a reasonable expectation of success in because prior art successfully reported (i)  incorporating ~100 amino acid within the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the pending rejection and new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that it would not have been obvious or predictable that a 90-amino acid FRB protein (either a wild-type mTOR FRB domain or a mutant mTOR FRB domain comprising mTOR mutation T2098L, encoded by a nucleotide sequence at least 98% identical to SEQ ID NO: 69) could be successfully inserted into the HI loop of an adenovirus fiber protein without causing a reduction in adenovirus assembly or replication, as presently claimed. Applicant continue to argue that the data was obtained using an exemplary adenovirus serotype - Ad5. However, one of skill in the art would appreciate that the fiber proteins of other adenovirus serotypes share the structural features of Ad5 fiber, including the presence of an HI loop. Using the teaching in the specification of insertion of the FRB protein between Thr546 and Pro547 of Ad5 fiber, one of skill could readily identify the corresponding insertion site in a different Ad fiber protein and would expect the same result, which is successful insertion of the FRB protein without causing a reduction in adenovirus assembly or replication.  Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicants’ argument that it would not have been obvious or predictable to insert a 90-amino acid FRB protein successfully into the HI loop of an adenovirus fiber protein without causing a reduction in adenovirus assembly or replication, it is noted that ertion of a wide variety of ligands, including large polypeptide molecules (abstract). Belousova further teaches increasing the size of the HI loop, “we have shown that heterologous protein sequences of over 100 amino acid (aa) residues can be configured into Ad fiber” (see page 8622, col. 2, para. 1) (emphasis added). It is relevant to note that Belousova explicitly teach the insertion of the protein between Thr546 and Pro547 of Ad5 fiber similar to one disclosed in the instant application and recited in newly added claims 25 and 26. Further, it should be noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). In the instant case, instant specification citing Belousov states “flexible HI loop of fiber, which accommodates insertions of up to 100 amino acids without deleterious effects” (see para. 110 of the published application) (emphasis added).  One of ordinary skill in the art would be motivated to insert 90-amino acid FRB protein (either a wild-type mTOR FRB domain or a mutant mTOR FRB domain comprising mTOR mutation T2098L) as disclosed in Clarkson as evidenced by Chen into the HI loop of an adenovirus 5 fiber protein between Thr546 and Pro547 as suggested by Belousova. The resulting effect of such as a modification on replication or assembly of adenovirus would be implicit to the said modification. There is nothing specific in the claim that is not taught in the combination of prior art. Therefore, rejection is maintained for the reasons of record. 
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Binkowski et al (Chemistry & Biology, Vol. 12, 847–855, July, 20050 teach the T2098L mutation that is included in the FRB domain to allow conformational switching with both rapamycin and derivatives such as AP23102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632